 In the Matter of DOUGLAS AIRCRAFT CO., INC., NORTHROP DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL 229Case No. C-557ORDER VACATING ORDERANDSUBSTITUTING MODIFIED ORDERMarch 14, 19.40On December 1, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in this matter.'OnFebruary 13, 1940, Douglas Aircraft Co., Inc., Northrop Division,herein called the respondent; International Union, United AutomobileWorkers of America, Local 229; Local 683, International Union,United Automobile Workers of America, C. I. 0., Successor to Inter-national Union, United Automobile Workers of America, Local 229;and counsel for the Board entered into the following stipulation:STIPULATIONThe National Labor Relations Board, having entered its De-cisionand Order on or about November 30, 1939, in the aboveentitledmatter, and it being the desire of the parties hereto todispose of the matters involved by mutual agreement, it is herebystipulated and agreed, by and between Douglas Aircraft Co., Inc.,NorthropDivision, respondent herein ; InternationalUnion,United Automobile Workers of America, Local 229, party herein,and Weldon P. Monson, Attorney for the National Labor Rela-tions Board, that upon all of the proceedings heretofore hadin this matter and more fully described in the Decision and Orderof the Board herein,and onthe record in this case,and on allthe pleadings, and on the findings of fact, and conclusions oflaw,Decision and Order entered by the Board on or aboutNovember 30, 1939;118 N. L R B 4321 N. L. R. B, No 62.655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. If approved by the Board, the said Order may be modifiedto readas follows :ORDERUpon the basis of a stipulation, and findings of fact and con-clusions of law heretofore made by the National Labor Rela-tions Board, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, Douglas Aircraft Co., Inc., El Segundo,California, its officers, agents, successors and assigns, shall :(1)Cease and desist from :(a)Discouraging membership in International Union, UnitedAutomobile Workers of America, Local 229, or any other labororganization of its employees, by discriminating in regard tohire or tenure of employment or any terms or conditions ofemployment ;(b)Giving effect to any existing agreement with any of itsemployees insofar as it obligates the employee to refrain fromstriking and to forfeit $15.00, to be deducted from his wages,for violation of the agreement to refrain from striking andprovides that violation of the agreement not to strike shall because for discharge;(c)Requiring as a condition of employment that employeesor prospective employees shall agree that they will not strike,that they will forfeit a sum if they strike, or that striking shallbe an agreed cause for discharge;(d) In any other manner interfering with, restraining, andcoercing its employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.(2)Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act :(a) Immediately offer Al Riess reinstatement to his formeror a substantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed byhim; said offer to be communicated to Al Riess by registeredmail, return receipt requested, and acceptance thereof to be madeby Al Riess within ten days from the receipt of said offer, other-wise said offer shall be deemed to be rejected;(b)Make whole Al Riess by payment to him immediatelyupon the entry of this Order, of the sum of Five Hundred DOUGLAS AIRCRAFT CO., INC.657($500.00) Dollars, which sum is in full settlement of the amountwhich said employee would have earned as wages during theperiod from the date of the respondent's discrimination againsthim to the date of its offer of reinstatement, less his net earningsduring such period;(c)Post immediately in conspicuous places throughout itsplant, and maintain for at least sixty (60) consecutive daysfrom the date of posting, notices to its employees, stating thatthe respondent will cease and desist in the manner set forth inParagraphs 1 (a), (b), (c) and (d), and that it will take theaffirmative action set forth in Paragraph 2 (c) of this Order, andthat the case of Al Riess has been satisfactorily adjusted beforethe National Labor Relations Board; and said notices' shall fur-ther inform all of respondent's employees who have signed theinstrument entitled, "Conditions of Employment",- that insofaras such instrument involves agreement by employees that theywill not strike, and that they will forfeit $15.00, to be deductedfrom wages, if they strike, and that violation of the agreementnot to strike shall be cause for discharge, the respondent hasdiscontinued and will discontinue as a term or condition of em-ployment, and will cease and desist from enforcing or attempt-ing to enforce, it, or any such instrument, and(d)Notify the Regional Director for the Twenty-first Regionin writing, within ten (10) days from the date of this Order,what steps the respondent has taken to comply herewith.II. It is stipulated and agreed, that the United States CircuitCourt of Appeals, for the Ninth Circuit, may, upon applicationof the National Labor Relations Board, enter a Decree, enforcingthe aforesaid Order of the Board, respondent hereby expresslywaiving its right to contest the entry of such Decree in suchCircuit Court of Appeals, and, further, respondent does herebyexpressly waive its right to receive notice of the filing by theNational Labor Relations Board of an application for the entryof such a Decree.III. It is further understood and agreed, that this Stipula-tion embodies the entire agreement between the parties and thatthere is no verbal agreement of any kind which varies, alters oradds to this Stipulation.IV. It is further understood and agreed, that this Stipula-tion shall not .become effective until approved by the NationalLabor Relations Board, and that it shall become effective andbinding immediately upon such approval.On February 19, 1940, the Board approved said stipulation andordered it made part of the record herein, and on February 23, 1940, 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued an amendment to its order approving said stipulation for thepurpose of correcting a minor error in such order.Upon the basis of the above stipulation, the pleadings, and theentire record in the case, and pursuant to Section 10 (c) and (d) ofthe National Labor Relations Act, 49 Stat. 449, the National LaborRelations Board hereby orders that its Order issued on December 191939, be, and it hereby is, vacated and further orders that a modifiedorder be substituted therefor, to read as follows :ORDERUpon the basis of a Stipulation, and findings of fact and conclu-sions of law heretofore made by the National Labor Relations Board,and pursuant to Section 10 (c) of the National Labor Relations'Act,the National Labor Relations Board hereby orders that the respond-ent,Douglas Aircraft Co., Inc., El Segundo, California, its officers,agents, successors and assigns, shall:(1)Cease and desist from:(a)Discouraging membership in International Union, United Au-tomobileWorkers of America, Local 229, or any other labor organi-zation of its employees, by discriminating in regard to hire or tenureof employment or any terms or conditions of employment;(b)Giving effect to any existing agreement with any of its em-ployees in so far as it obligates the employee to refrain from strikingand to forfeit $15.00, to be deducted from his wages, for violationof the agreement to refrain from striking and provides that violationof the agreement not to strike shall be cause for discharge;(c)Requiring as a condition of employment that employees orprospective employees shall agree that they will not strike, that theywill forfeit a sum if they strike, or that striking shall be an agreedcause for discharge;(d) In any other manner interfering with, restraining, and coerc-form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.(2)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately offer Al Riess reinstatement to his former or asubstantially equivalent position, without prejudice to his seniorityor other rights and privileges previously enjoyed by him; said offerto be communicated to Al Riess by registered mail, return receipt, DOUGLAS AIRCRAFT CO., INC.659,requested, and acceptance thereof to be made by Al Riess within tendays from the receipt of said offer, otherwise said offer shall be deemedto be rejected;(b)Make whole Al -Riess by payment to him immediately uponthe entry of this Order, of the sum of Five Hundred ($500.00) Dol-lars,which sum is in full settlement of the amount which said em-ployee would have earned as wages during the period from the dateof the respondent's discrimination against him to the date of its offerof reinstatement, less his net earnings during such period;(c)Post immediately in conspicuous places throughout its plant,and maintain for at least sixty (60) consecutive days from the dateof posting, notices to its employees, stating that the respondent willcease and desist in the manner set forth in Paragraphs 1 (a), (b),(c) and (d), and that it will take the affirmative action set forth inParagraph 2 (c) of this Order, and that the case of Al Riess hasbeen satisfactorily adjusted before the National Labor RelationsBoard; and said notices shall further inform all of, respondent'semployees who have signed the instrument entitled, "Conditions ofEmployment", that in so far as such instrument involves agreementby employees that they will not strike, and that they will forfeit$15.00, to be deducted from wages, if they strike, and that violationof the agreement not to strike shall be cause for discharge, the re-spondent has discontinued and will discontinue as a term or conditionof employment, and will cease and desist from enforcing or attempt-ing to enforce, it, or any such instrument; and(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.